                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 1 of 11




                    1 S. BRENT VOGEL
                        Nevada Bar No. 6858
                    2 Brent.Vogel@lewisbrisbois.com
                        HEATHER ARMANTROUT
                    3 Nevada Bar No. 14469
                        Heather.Armantrout@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                        Tel.: 702.893.3383
                    6 Fax: 702.893.3789
                        Attorneys for Defendant Straumann USA, LLC
                    7

                    8
                                                        UNITED STATES DISTRICT COURT
                    9
                                                 DISTRICT OF NEVADA, SOUTHERN DISTRICT
                   10

                   11 MARIA LITTLETON,                                  CASE NO.: 2:21-cv-00118-JAD-BNW
                   12                      Plaintiff,                   DEFENDANT STRAUMANN USA ,
                                                                        LLC’S ANSWER TO PLAINTIFF’S
                   13             vs.                                   COMPLAINT
                   14 STRAUMANN GROUP BRAND d/b/a
                        STRAUMANN USA, LLC ; DOES I
                   15 through X, and ROE CORPORATIONS XI
                        through XX; inclusive,
                   16
                                           Defendants.
                   17

                   18

                   19            Defendant STRAUMANN USA, LLC (erroneously named as Straumann Group
                   20 Brand d/b/a Straumann USA, LLC) by and through its attorneys of Lewis Brisbois

                   21 Bisgaard & Smith LLP, hereby submits its Answer to Plaintiff’s Complaint herein admits,

                   22 denies and alleges as follows:

                   23

                   24                                     I. JURISDICTION AND VENUE
                   25            1.        Answering Paragraph 1 of Plaintiff’s Complaint, Answering Defendant
                   26 denies the allegations on the grounds that on January 21, 2021, Answering Defendant

                   27 petitioned for removal of this matter to Federal Court, District of Nevada, wherein

                   28 jurisdiction remains.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4813-7967-2793.1
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 2 of 11




                    1            2.        Answering Paragraph 2 of Plaintiff’s Complaint, Answering Defendant
                    2 denies the allegations on the grounds that on January 21, 2021, Answering Defendant

                    3 petitioned for removal of this matter to Federal Court, District of Nevada, wherein

                    4 jurisdiction remains.

                    5            3.        Answering Paragraph 3, Answering Defendant states that this Paragraph
                    6 contains no allegations requiring answer and therefore denies the same.

                    7                                             II. PARTIES
                    8            4.        Answering Paragraph 4 of Plaintiff’s Complaint, Answering Defendant is
                    9 without sufficient information or knowledge to form a belief as to the truth or falsity of any
                   10 allegations contained therein and upon that basis, denies the same.

                   11            5.        Answering Paragraph 5 of Plaintiff's Complaint, Answering Defendant
                   12 admits the allegations contained therein.

                   13            6.        Answering Paragraph 6 of Plaintiff’s Complaint, Answering Defendant is
                   14 without sufficient information or knowledge to form a belief as to the truth or falsity of the

                   15 allegations contained therein and upon that basis, denies the same.

                   16                                   III.   GENERAL ALLEGATIONS
                   17            7.        Answering Paragraph 7 of Plaintiff’s Complaint, Answering Defendant
                   18 hereby repeats and re-alleges the responses set forth in Paragraphs 1 through 6 above, and

                   19 incorporate the same by this reference as if fully set forth herein.
                   20            8.        Answering Paragraph 8 of Plaintiff's Complaint, Answering Defendant
                   21 admits that Straumann USA, LLC distributes Neodent dental implants. Answering

                   22 Defendant denies the remaining allegation contained therein.

                   23            9.        Answering Paragraph 9, Answering Defendant states the medical records
                   24 speak for themselves. To the extent the allegations contained in paragraph 9 conflict with

                   25 medical records, Answering Defendant denies such allegations.

                   26            10.       Answering Paragraph 10, Answering Defendant is without sufficient
                   27 information or knowledge to form a belief as to the truth or falsity of the allegations

                   28 contained therein and upon that basis, denies the same.
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                               2
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 3 of 11




                    1            11.       Answering Paragraph 11, Answering Defendant states the medical records
                    2 speak for themselves. To the extent the allegations contained in paragraph 11 conflict with

                    3 medical records, Answering Defendant denies such allegations.

                    4            12.       Answering Paragraph 12, Answering Defendant denies that a Straumann
                    5 USA representative attempted removal of the implant.

                    6            13.       Answering Paragraph 13, Answering Defendant denies that a Straumann
                    7 USA representative attempted removal of the implant. Answering Defendant is without

                    8 sufficient information or knowledge to form a belief as to the truth or falsity of the

                    9 remaining allegations contained therein and upon that basis, denies the same.
                   10            14.       Answering Paragraph 14, Answering Defendant states the medical records
                   11 speak for themselves. To the extent the allegations contained in paragraph 14 conflict with

                   12 medical records, Answering Defendant denies such allegations.

                   13            15.       Answering Paragraph 15, Answering Defendant states the medical records
                   14 speak for themselves. To the extent the allegations contained in paragraph 15 conflict with

                   15 medical records, Answering Defendant denies such allegations.

                   16            16.       Answering Paragraph 16, Answering Defendant denies the allegations
                   17 therein.

                   18                                   IV. FIRST CLAIM FOR RELIEF
                   19                                         Breach of Contract
                   20            17.       Answering Paragraph 17 of Plaintiff’s Complaint, Answering Defendant
                   21 hereby repeats and re-alleges the responses set forth in Paragraphs 1 through 16 above, and

                   22 incorporate the same by this reference as if fully set forth herein.

                   23            18.       Answering Paragraph 18 of Plaintiff's Complaint, Answering Defendant
                   24 denies the allegations therein as Answering Defendant is Straumann USA, LLC, not Dent.

                   25 Answering Defendant denies each and every remaining allegation contained therein as no

                   26 contract exists between Straumann USA and any patient.

                   27            19.       Answering Paragraph 19 of Plaintiff's Complaint, Answering Defendant
                   28 denies the allegations therein as Answering Defendant is Straumann USA, LLC, not Dent.
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                               3
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 4 of 11




                    1 Answering Defendant denies each and every remaining allegation contained therein.

                    2            20.       Answering Paragraphs 20 and 21 of Plaintiff's Complaint, Answering
                    3 Defendant denies the allegations therein.

                    4                                     IV. SECOND CLAIM FOR RELIEF
                    5                                             Negligence
                    6            21.       Answering Paragraph 22 of Plaintiff’s Complaint, Answering Defendant
                    7 repeats and realleges each and every response to the allegations in paragraphs 1 through 21

                    8 and reincorporates those responses by reference, as though fully set forth in detail herein.

                    9            22.       Answering Paragraph 23 of Plaintiff’s Complaint, Answering Defendant
                   10 denies the allegations therein as Answering Defendant is Straumann USA, LLC, not Dent.

                   11 Answering Defendant denies each and every remaining allegation contained therein as no

                   12 contract exists between Straumann USA and any patient.

                   13            23.       Answering Paragraphs 24 through 26 of Plaintiff's Complaint, Answering
                   14 Defendant denies the allegations therein.

                   15                                 IV. THIRD CLAIM FOR RELIEF
                   16                       Breach of the Covenant of Good Faith and Fair Dealing
                   17            24.       Answering Paragraph 27 of Plaintiff’s Complaint, Answering Defendant
                   18 repeats and realleges each and every response to the allegations in paragraphs 1 through 26

                   19 and reincorporates those responses by reference, as though fully set forth in detail herein.
                   20            25.       Answering Paragraph 28 of Plaintiff's Complaint, Answering Defendant
                   21 denies the allegations therein as Answering Defendant is Straumann USA, LLC, not Dent.

                   22 Answering Defendant denies each and every remaining allegation contained therein as no

                   23 contract exists between Straumann USA and any patient.

                   24            26.       Answering Paragraph 29 of Plaintiff's Complaint, Answering Defendant
                   25 denies the allegations therein as Answering Defendant is Straumann USA, LLC, not Dent.

                   26 As to the remaining allegations contained therein, Answering Defendant admits it has legal

                   27 duties under Nevada law, but to the extent the allegations seek to impose duties in excess

                   28 of or contrary to law, Answering Defendant denies the same.
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                               4
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 5 of 11




                    1            27.       Answering Paragraphs 30 through 32, Answering Defendant denies the
                    2 allegations therein as Answering Defendant is Straumann USA, LLC, not Dent. Answering

                    3 Defendant denies each and every remaining allegation contained therein.

                    4                                IV. FOURTH CLAIM FOR RELIEF
                    5                                       Strict Products Liability
                    6            28.       Answering Paragraph 33 of Plaintiff’s Amended Complaint, Answering
                    7 Defendant repeats and realleges each and every response to the allegations in paragraphs 1

                    8 through 32 and reincorporates those responses by reference, as though fully set forth in

                    9 detail herein.
                   10            29.       Answering Paragraph 34, Answering Defendant denies the allegations
                   11 therein as Answering Defendant is Straumann USA, LLC, not Dent. Answering Defendant

                   12 admits that Straumann USA, LLC distributes Neodent dental implants. Answering

                   13 Defendant denies the remaining allegation contained therein.

                   14            30.       Answering Paragraphs 35 through 39 of Plaintiff's Complaint, Answering
                   15 Defendant denies the allegations therein.

                   16                                    AFFIRMATIVE DEFENSES
                   17                                 FIRST AFFIRMATIVE DEFENSE
                   18            The Complaint fails to state a claim upon which relief may be granted against this
                   19 Answering Defendant.
                   20                                SECOND AFFIRMATIVE DEFENSE
                   21            The damages allegedly suffered by Plaintiff, if any, were proximately caused, or
                   22 were contributed to, by reason of the negligence of the Plaintiff, and such negligence bars

                   23 Plaintiff’s claims and/or reduces Plaintiff’s recovery against this Answering Defendant.

                   24                                 THIRD AFFIRMATIVE DEFENSE
                   25            The damages allegedly suffered by Plaintiff, if any, were caused by the acts or
                   26 omissions of other parties over whom this Answering Defendant had no control.

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                               5
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 6 of 11




                    1                              FOURTH AFFIRMATIVE DEFENSE
                    2            Plaintiff is estopped from asserting any rights she may have against this Answering
                    3 Defendant.

                    4                                FIFTH AFFIRMATIVE DEFENSE
                    5            Plaintiff’s claimed injuries and/or damages are unrelated or were pre-existing.
                    6                                SIXTH AFFIRMATIVE DEFENSE
                    7            Plaintiff’s claims are barred by the statute of limitations and/or by the doctrine of
                    8 laches.

                    9                              SEVENTH AFFIRMATIVE DEFENSE
                   10            All conduct by Defendant and those acting on its behalf was reasonable under the
                   11 circumstances, undertaken in good faith, and not tortious or unlawful.

                   12                               EIGHTH AFFIRMATIVE DEFENSE
                   13            If, in fact, any untoward, unsafe, or defective condition existed in the product
                   14 mentioned in the Complaint, which this Answering Defendant denies, said condition was

                   15 caused and contributed to by the negligence of the Plaintiff and/or other third parties, and

                   16 not by any tortious actions or failure to act by this Answering Defendant.

                   17                                NINTH AFFIRMATIVE DEFENSE
                   18            If, in fact, any untoward, unsafe, or defective condition existed in the product
                   19 mentioned in the Complaint, which this Answering Defendant denies, said condition was
                   20 caused and contributed to by the actions or inactions of Plaintiff and/or other third parties,

                   21 in that it/they changed and altered said product, thereby barring Plaintiff’s right to recovery

                   22 against this Answering Defendant.

                   23                               TENTH AFFIRMATIVE DEFENSE
                   24            Plaintiff and/or other third-parties had knowledge of the risks and hazards set forth
                   25 in the Complaint and the magnitude thereof, and did voluntarily assume the risks thereof.

                   26                             ELEVENTH AFFIRMATIVE DEFENSE
                   27            Answering Defendant alleges that the injury, damage, or loss, if any, sustained by
                   28 the Plaintiff and/or other third-parties was due to and proximately caused by the misuse,
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                                 6
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 7 of 11




                    1 abuse, and misapplication of the product described in the Complaint.

                    2                             TWELFTH AFFIRMATIVE DEFENSE
                    3            Answering Defendant alleges that the injury, damage or loss, if any, sustained by
                    4 the Plaintiff and/or other third parties, was due to the use of a product for a purpose for

                    5 which it was not intended.

                    6                           THIRTEENTH AFFIRMATIVE DEFENSE
                    7            The product identified in the Complaint was altered or modified in such a way that
                    8 was not reasonably foreseeable by Answering Defendant and precludes or reduces the

                    9 liability of Answering Defendant, if any.
                   10                           FOURTEENTH AFFIRMATIVE DEFENSE
                   11            The product identified in the Complaint conformed with the state of the art at the
                   12 time of the sale.

                   13                            FIFTEENTH AFFIRMATIVE DEFENSE
                   14            Plaintiff and/or other third-parties use of the subject product identified in the
                   15 Complaint was contrary to instructions and/or warnings provided with the subject product

                   16 thereby precluding recovery against or reducing the liability of this Answering Defendant.

                   17                            SIXTEENTH AFFIRMATIVE DEFENSE
                   18            Answering Defendant alleges that Plaintiff and/or other third-parties injuries, if any,
                   19 were aggravated by her failure to mitigate such damages.
                   20                          SEVENTEENTH AFFIRMATIVE DEFENSE
                   21            Plaintiff and/or other third-parties claims are barred by disclaimer.
                   22                           EIGHTEENTH AFFIRMATIVE DEFENSE
                   23            Plaintiff and/or other third-parties and this Answering Defendant are not in privity
                   24 of contract.

                   25                           NINETEENTH AFFIRMATIVE DEFENSE
                   26            Answering Defendant had no duty to warn of any alleged danger where such danger
                   27 was open and obvious to all persons of ordinary intelligence and experience, including the

                   28 Plaintiff and/or other third parties.
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                                7
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 8 of 11




                    1                            TWENTIETH AFFIRMATIVE DEFENSE
                    2            Plaintiff’s claims are barred in that a manufacturer or seller has no duty to warn of
                    3 patent or obvious dangers.

                    4                          TWENTY-FIRST AFFIRMATIVE DEFENSE
                    5            Plaintiff’s claims are barred in that the product was not in an unreasonably
                    6 dangerous or defective condition at the time it left Answering Defendant’s control.

                    7                        TWENTY-SECOND AFFIRMATIVE DEFENSE
                    8            Plaintiff’s claims are barred in that Answering Defendant was not and are not
                    9 merchants within the meaning of the implied warranty of merchantability.
                   10                         TWENTY-THIRD AFFIRMATIVE DEFENSE
                   11            Plaintiff’s claims are barred in that Answering Defendant was not the manufacturer
                   12 of the allegedly defective product(s).

                   13                        TWENTY-FOURTH AFFIRMATIVE DEFENSE
                   14            It has been necessary for Answering Defendant to employ the services of an
                   15 attorney to defend this action, and a reasonable sum should be allowed Answering

                   16 Defendant for attorneys’ fees, together with costs of suit incurred herein.

                   17                          TWENTY-FIFTH AFFIRMATIVE DEFENSE
                   18            Answering Defendant is not jointly liable with any other entities that may or may
                   19 not be named in this action, and will only be severally liable for that portion of Plaintiff’s
                   20 claims that represent the percentage of negligence attributable to Answering Defendant, if

                   21 any.

                   22                         TWENTY-SIXTH AFFIRMATIVE DEFENSE
                   23            Plaintiff’s damages, if any, were not proximately caused by Answering Defendant.
                   24                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                   25            Plaintiff’s injuries and damages, if any, are the result of forces of nature over which
                   26 Answering Defendant had no control or responsibility.

                   27                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                   28            Plaintiff is barred from asserting any claims against Answering Defendant because
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                                8
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 9 of 11




                    1 the alleged damages are the result of one or more unforeseeable intervening and

                    2 superseding causes.

                    3                            TWENTY-NINTH AFFIRMATIVE DEFENSE
                    4            Plaintiff failed to allege facts in support of an award for pre-judgment interest.
                    5                               THIRTIETH AFFIRMATIVE DEFENSE
                    6            At all times mentioned herein, Answering Defendant acted reasonably and in good
                    7 faith with regard to the acts and transactions which are the subject of this lawsuit.

                    8                             THIRTY-FIRST AFFIRMATIVE DEFENSE
                    9            Answering Defendant hereby incorporates by reference those affirmative defenses
                   10 enumerated in FRCP 8 as if fully set forth herein. In the event further investigation or

                   11 discovery reveals the applicability of such defenses, Answering Defendant reserves the

                   12 right to seek leave of the court to amend this Answer to assert the same. Such defenses are

                   13 incorporated herein by reference for the purpose of not waiving the same.

                   14                            THIRTY-SECOND AFFIRMATIVE DEFENSE
                   15            Answering Defendant avails itself of all affirmative defenses and limitations of
                   16 action as set forth in NRS 41.085, 41A.035, 41A.045, 41A.061, 41A.071, 41A.097,

                   17 41A.100, 42.005, 42.021, 41.141, and all applicable subparts.

                   18                             THIRTY-THIRD AFFIRMATIVE DEFENSE
                   19            Pursuant to FRCP 11, as amended, all applicable Affirmative Defenses may not
                   20 have been alleged herein insofar as sufficient facts were not available after reasonable

                   21 inquiry upon the filing of Answering Defendant’s Answer and, therefore, Answering

                   22 Defendant reserves its right to amend this Answer to allege additional Affirmative

                   23 Defenses if subsequent investigation warrants.

                   24

                   25            WHEREFORE, Answering Defendant prays for judgment as follows:
                   26            1.        That Plaintiff take nothing by way of the Complaint on file herein;
                   27            2.        For reasonable attorneys’ fees and costs of suit incurred herein;
                   28            3.        For trial by jury, and
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                                   9
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 10 of 11




                    1            4.        For such other and further relief as the Court may deem just and proper in
                    2                      the premises.
                    3             DATED this 27th day of January, 2021.
                    4                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                    5

                    6
                                                                  By          /s/ S. Brent Vogel
                    7
                                                                       S. BRENT VOGEL
                    8                                                  Nevada Bar No. 6858
                                                                       HEATHER ARMANTROUT
                    9                                                  Nevada Bar No. 14469
                   10                                                  LEWIS BRISBOIS BISGAARD &
                                                                       SMITH LLP
                   11                                                  6385 S. Rainbow Boulevard, Suite 600
                                                                       Las Vegas, Nevada 89118
                   12
                                                                       Tel.: 702.893.3383
                   13                                                  Attorneys for Defendant Straumann USA, LLC

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                                10
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-00118-JAD-BNW Document 9 Filed 01/27/21 Page 11 of 11




                    1                                      CERTIFICATE OF SERVICE
                    2            Pursuant to FRCP 5(b), I certify that on this 27th day of January, 2021, I did cause a
                    3 true       copy      of   DEFENDANT      STRAUMANN          USA,     LLC’S     ANSWER        TO
                    4 PLAINTIFF’S COMPLAINT to be served via electronic service by the U.S. District

                    5 Court CM/ECF system to the parties on the Electronic Filing System.

                    6 Christopher S. Connell, Esq.
                      CONNELL LAW
                    7
                      6671 Las Vegas Blvd., Suite 210
                    8 Las Vegas, NV 89119
                      Tel: 702.266.6355
                    9 Fax: 702.829.5930
                   10 cconnell@connelllawlv.com
                      Attorney for Plaintiff
                   11

                   12

                   13

                   14
                                                                By /s/ Johana Whitbeck
                   15                                              an Employee of
                                                                   LEWIS BRISBOIS BISGAARD &
                   16                                              SMITH LLP
                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4813-7967-2793.1                               11
& SMITH LLP
ATTORNEYS AT LAW
